FILED: QUEENS COUNTY CLERK 10/20/2016 05:59 PM                                                    INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                57                 Document 1-22 Filed 02/12/21 PageRECEIVED
                                                                     1 of 9 PageID #: 125
                                                                              NYSCEF:  10/20/2016




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF QUEENS
         ---------------------------------------------------------------x
                                                                        :
         MLF3 ATLANTIC LLC,
                                                                        :
                  Plaintiff,
                                                                        :
                           - against -
                                                                        :
         ATLANTIC 111 ST LLC, JARNAIL SINGH,                                VERIFIED ANSWER
         SATYA KAUR, BMSL MANAGEMENT LLC,                               :
         111 ST MANAGEMENT CORPORATION,                                     Index No. 710813/16
         NEW YORK CITY ENVIRONMENTAL                                    :
         CONTROL BOARD, NEW YORK CITY
         DEPARTMENT OF FINANCE, NEW YORK                                :
         STATE DEPARTMENT OF TAXATION AND
         FINANCE, CRIMINAL COURT OF THE CITY :
         OF NEW YORK, PAY-O-MATIC CHECK
         CASHING CORPORATION, EDUL N. AHMAD, :
         HARBANS SINGH, CONSOLIDATED EDISON
         COMPANY OF NEW YORK, LUCKY'S REAL :
         ESTATE, LLC a/k/a LUCKY'S REAL ESTATE
         GROUP, LLC, NEW YORK CITY PARKING                              :
         VIOLATIONS BUREAU, HILLRICH HOLDING
         CORP., and "JOHN DOE #1 through JOHN                           :
         DOE #12", the last twelve names being fictitious
         and unknown to Plaintiff, the persons or parties               :
         intended being the tenants, occupants, persons or
         corporations, if any, having or claiming an interest :
         upon the premises described in the Complaint,
                                                                        :
                  Defendants.
                                                                        :
         ---------------------------------------------------------------x

                          Defendant Harbans Singh, by his attorney, Thomas Torto, Esq., as and for his

         verified answer to the summons and verified complaint dated August 24, 2016, respectfully

         alleges as follows:




                                                            1 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 2 of 9 PageID #: 126




                  1.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph "1” of the complaint.

                  2.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph "2” of the complaint and respectfully refers the Court

  to the note referred to therein for its terms, conditions and legal effect.

                  3.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph "3” of the complaint and respectfully refers the Court

  to the second mortgage referred to therein for its terms, conditions and legal effect.

                  4.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs "4" and “5" of the complaint.

                  5.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “6" of the complaint and respectfully refers the Court

  to the assignment of mortgage referred to therein for its terms, conditions and legal effect.

                  6.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs "7" of the complaint and respectfully refers the Court

  to the assignment of mortgage and allonge referred to therein for their terms, conditions and

  legal effect.

                  7.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “8" of the complaint and respectfully refers the Court

  to the collateral mortgage referred to therein for its terms, conditions and legal effect.

                  8.      Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “9" of the complaint.



                                                    -2-




                                                  2 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 3 of 9 PageID #: 127




                  9.     Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “10" of the complaint and respectfully refers the Court

  to the collateral assignment no. 1 referred to therein for its terms, conditions and legal effect.

                  10.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “11" of the complaint and respectfully refers the Court

  to the collateral assignment no. 2 referred to therein for its terms, conditions and legal effect.

                  11.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “12" of the complaint and respectfully refers the Court

  to the guaranty referred to therein for its terms, conditions and legal effect.

                  12.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs “13" and “14" of the complaint.

                  11.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “15" of the complaint and respectfully refers the Court

  to the mortgage referred to therein for its terms, conditions and legal effect.

                  12.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “16" of the complaint.

                  13.    Denies knowledge or information sufficient to form a belief , as to the

  truth of the allegations contained in paragraph “17" and “18" of the complaint and respectfully

  refers the Court to the forbearance agreement referred to therein for its terms, conditions and

  legal effect.

                  14.    Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs “19", “20", “21", “22", “23", “24", “25", “26", “27",

  “28", “29", “30", “31", “32", “33", “34" and “35" of the complaint.

                                                    -3-




                                                 3 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 4 of 9 PageID #: 128




                 15.     Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraph “36" of the complaint except admits that defendant

  Harbans Singh claims a fifty percent interest in the Property at issue herein and that he filed a

  notice of pendency in the action pending in this Court under Index No. 4550/14.

                 16.     Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs “37", “38", “39", “40", “41", “42", “43", “44", “45"

  and “46" of the complaint.

                 17.     Repeats the above denials in response to the allegations contained in

  paragraph “47" of the complaint.

                 18.     Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs “48" and “49" of the complaint.

                 19.     Repeats the above denials in response to the allegations contained in

  paragraph “50" of the complaint.

                 20.     Denies knowledge or information sufficient to form a belief as to the truth

  of the allegations contained in paragraphs “51", “52", “53", “54", “55" and “56" of the

  complaint.

                 21.     Denies each and every allegation in the complaint not hereinabove

  specifically denied or admitted.

                                 FIRST AFFIRMATIVE DEFENSE

                 22.     The complaint and each cause of action therein fail to state a cause of

  action.




                                                   -4-




                                                4 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 5 of 9 PageID #: 129




                                 SECOND AFFIRMATIVE DEFENSE

                  23.       Upon information and belief, plaintiff lacks capacity to sue and/or legal

  standing to bring this action in that plaintiff is not properly formed, is doing business within the

  State of New York without authorization as required by law, and/or is not the holder of the note

  and mortgage at issue herein in that, inter alia, the assignments of mortgage herein were

  defective and no delivery of the note and mortgage to plaintiff took place.

                                   THIRD AFFIRMATIVE DEFENSE

                  24.       Upon information and belief, the complaint is barred by plaintiff's laches,

  acquiescence, unclean hands, waiver, estoppel, and bad faith.

                                 FOURTH AFFIRMATIVE DEFENSE

                  25.       Upon information and belief, the plaintiff has failed to mitigate its

  damages, if any.

                                   FIFTH AFFIRMATIVE DEFENSE

                  26.       Upon information and belief, the complaint is barred by the applicable

  statute of limitations.

                                   SIXTH AFFIRMATIVE DEFENSE

                  27.       Upon information and belief, the complaint is barred by plaintiff's

  culpable conduct and failure to comply with the pertinent statutory and regulatory requirements

  for a reverse mortgage, as well as the pertinent statutory and local requirements for foreclosing a

  mortgage in Supreme Court, Queens County.

                                 SEVENTH AFFIRMATIVE DEFENSE

                  28.       Upon information and belief, the complaint is barred by the Statute of

  Frauds.

                                                     -5-




                                                   5 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 6 of 9 PageID #: 130




                                EIGHTH AFFIRMATIVE DEFENSE

                  29.     Upon information and belief, the complaint is barred by plaintiff's failure

  to properly accelerate the unpaid balance of the note and mortgage at issue herein and to

  otherwise give the notices as required by and in accordance with the note and mortgage at issue

  herein.

                                 NINTH AFFIRMATIVE DEFENSE

                  30.     Upon information and belief, the court lacks personal jurisdiction over

  defendant Harbans Singh in that the summons and complaint has not been served on defendant

  Singh.                        TENTH AFFIRMATIVE DEFENSE

                  31.     Upon information and belief, the complaint is barred by the failure of

  plaintiff’s assignor and plaintiff to comply with the forbearance agreement dated June 1, 2012

                  WHEREFORE, defendant Harbans Singh hereby demands judgment against

  plaintiff as follows:

                  (1)     dismissing the complaint; and

                  (2)     awarding such other and further relief as the Court deems just and proper

  together with reasonable attorneys' fees and the costs and disbursements of this action.

  Dated: New York, New York
         October 20, 2016

                                         __________________________________
                                         THOMAS TORTO, ESQ.
                                         Attorney for Defendant Harbans Singh
                                         419 Park Avenue South, Suite 406
                                         New York, New York 10016
                                         (212) 532-5881




                                                   -6-




                                                 6 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 7 of 9 PageID #: 131




  TO:   KRISS & FEUERSTEIN LLP
        Attorneys for Plaintiff
        360 Lexington Avenue, Suite 1200
        New York, New York 10017
        (212) 661-2900

        BIOLSI LAW GROUP P.C.
        Attorneys for Defendants Atlantic 111st LLC,
         Jarnail Singh, 111st Management Corporation
         and Richie Rich
        42 Broadway, Suite 12-144
        New York, New York 10004
        (718) 263-2624




                                            -7-




                                           7 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 8 of 9 PageID #: 132




                                  ATTORNEY'S VERIFICATION


  STATE OF NEW YORK  )
                     )                   ss.:
  COUNTY OF NEW YORK )


                 THOMAS TORTO, an attorney at law duly admitted to practice in the Courts of

  the State of New York, affirms under the penalties of perjury as follows:

                 (1)     I am the attorney for defendant Harbans Singh in the above-captioned

  action. I have read the foregoing Verified Answer and know the contents thereof which are true

  to my own knowledge, except as the matters therein stated to be alleged on information and

  belief, and as to these matters, I believe them to be true.

                 (2)     The reason this verification is made by me and not by defendant is that

  defendant resides in a county other than the one in which I maintain my office.

                 (3)     The source of my information and the grounds of my belief are

  communications with my client and others, papers, reports, and investigation contained in the

  file.

  Dated: New York, New York
         October 20, 2016


                                         ___________________________
                                               THOMAS TORTO




                                                    -8-




                                                 8 of 9
Case 1:21-cv-00804-ENV-RLM Document 1-22 Filed 02/12/21 Page 9 of 9 PageID #: 133



                      Index No. 710813/16

                      SUPREME COURT OF THE STATE OF NEW YORK
                      COUNTY OF QUEENS
                      =========================================================
                      MLF3 ATLANTIC LLC,

                               Plaintiff,

                                            - against -

                      ATLANTIC 111 ST LLC, JARNAIL SINGH, SATYA KAUR, BMSL
                      MANAGEMENT LLC, 111 ST MANAGEMENT CORPORATION,
                      NEW YORK CITY ENVIRONMENTAL CONTROL BOARD, NEW
                      YORK CITY DEPARTMENT OF FINANCE, NEW YORK STATE
                      DEPARTMENT OF TAXATION AND FINANCE, CRIMINAL COURT
                      OF THE CITY OF NEW YORK, PAY-O-MATIC CHECK CASHING
                      CORPORATION, EDUL N. AHMAD, HARBANS SINGH,
                      CONSOLIDATED EDISON COMPANY OF NEW YORK, LUCKY'S REAL
                      ESTATE, LLC a/k/a LUCKY'S REAL ESTATE GROUP, LLC, NEW YORK
                      CITY PARKING VIOLATIONS BUREAU, HILLRICH HOLDING
                      CORP., and "JOHN DOE #1 through JOHN DOE #12", the last twelve names
                      being fictitious and unknown to Plaintiff, the persons or parties intended being
                      the tenants, occupants, persons or corporations, if any, having or claiming an
                      interest upon the premises described in the Complaint,

                            Defendants.
                      =========================================================
                                          VERIFIED ANSWER
                      =========================================================

                               THOMAS TORTO, ESQ.
                               Attorney for Defendant Harbans Singh
                               419 Park Avenue South, Suite 406
                               New York, New York 10016
                               (212) 532-5881




                                                9 of 9
